Title: Notes on Bounds of the Vicennes Tract, [on or after 26 October 1802]
From: Jefferson, Thomas
To: 


          
            [on or after 26 Oct. 1802]
          
          Convention between the Poutawatamies, Eel river Indns. Piankeshaws, Weaws, Kaskaskias & Kickapoos & Govr. Harrison for the US. at Vincennes Sep. 17. 1802.
          In considn that the US. relinquish all claim to lands ‘in the nbhood of Vincennes except the following described tract’ they cede to the US. the following described tract, viz. ‘beginning at Point Coupee on the Wabash river, thence running a Westwardly line 4. leagues, thence South Westwardly by a line drawn parallel to the general course of the Wabash river until it will be intersected by a Westwardly line drawn from the confluence of the White river and Wabash river, thence from the point of intersection aforesd along the sd line by the confluence of the White & Wabash rivers in an Easterly direction 24 leagues, thence North westwardly by a line drawn parallel to the General course of the sd Wabash river until it will intersect an Easterly line drawn from Point Coupee aforesd on the Wabash river, thence by the line last mentioned to Point Coupee the place of beginning.’
          also to transfer & make over to the US ‘the right & privilege of making salt for ever at the salt lick on the Saline river near the Ohio river, & also a tract of land 4. miles square including the Salt lick aforesaid.’
         